DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 1-6, and 9, recites limitations that invoke 35 U.S.C. 112(f):
Claims 1, 6; recites the limitation, “a processing device configured to.” [Line 2, 6].
Claims 1, and 9,; recites the limitation, “processing device controls  ….” [Line 5].
Claim 1,; recites the limitation, “processing device suppresses control  ….” [Line 9].
Claims 1-5,; recites the limitation, “processing device judges ….” [Line 2, 16-19].
Claim 6; recites the limitation, “processing device maintains ….” [Line 3].


Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-6, and 9:

(i) “a processing device” (Fig. 2, #11. Paragraph [0012]- a processing device is describe as associated with an CPU (wherein the processing device  have a structure associated with it.), the processing device 11 as illustrated in Fig. 2, the electronic apparatus 1 includes a CPU (Central Processing Unit, processing device) 11, a ROM (Read Only Memory) 12, a RAM (Random Access Memory) 13, a storage unit 14,. Fig. 2, illustrates the processing device as a black box #11 containing first and second CPU.).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reason for Allowance

Claims 1-2, 4-11, and 13-16, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 04/16/2021 and a thorough search the closest prior arts HAN et al. (US 2017/0045918 A1), in view of Bonnier et al. (US 2019/0164522 A1), and in further view of Kimura et al. (US 2007/0222742 A1), and in further view of Len-Li et al. (US 2006/0056178A1), and in further view of MATSUO et al. (US 2016/0120421 A1), and in further view of Schmid et al. (US 2014/0341589 A1), and in further view CHANG (US 2016/0078823 A1), and in further view of PARK et al. (US 2010/0020029 A1), and in further view of CHESNOKOV (US 2018/0174526 A1), and in further view of KOBAYASHI (US 2012/0162110 A1), and in further view of SASAZAKI (US 2013/0021455 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
the processing device judges that the reliability is high when it is judged that the liquid crystal shutter is in the transmissive state, and controls the luminance of the display unit, and the processing device judges that the reliability is low when it is judged that the liquid crystal shutter is not in the transmissive state, and suppresses the control of the luminance of the display unit as claimed in claim 1. 

With regards to independent claim 6, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
the processing device judges whether or not a user touches an influence area of the touch screen unit, the influence area corresponding to an area where the light detecting unit is disposed,
 the processing device judges that the reliability is high when it is judged that the user does not touch the influence area, and controls the luminance of the display unit, the processing device judges that the reliability is low when it is judged that the user touches the influence area, and suppresses the control of the luminance of the display unit, 
and the processing device maintains the luminance of the display unit at a luminance immediately before operation of the touch screen is detected, when it is judged that the reliability is at least a predetermined value as claimed in claim 6. 

With regards to independent claim 10, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
the judging the reliability of the information comprises judging whether or not a liquid crystal shutter of the liquid crystal display device is in a transmissive state, and the judging whether the reliability is high or low comprises judging that the reliability is high when it is judged that the liquid crystal shutter is in the transmissive state, and judging that the reliability is low when it is judged that the liquid crystal shutter is not in the transmissive state as claimed in claim 10. 

With regards to independent claim 16, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
wherein: the display unit includes a liquid crystal display device, the judging the reliability of the information comprises judging whether or not a liquid crystal shutter of the liquid crystal display device is in a transmissive state, when it is judged that the liquid crystal shutter is in the transmissive state, the reliability is judged to be high and the luminance of the display unit is controlled, and when it is judged that the liquid crystal shutter is not in the transmissive state, the reliability is judged to be low, and the control of the luminance of the display unit is suppressed as claimed in claim 16. 


The dependent claim 2, 4-5, 11, and 13-15, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628